 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Edward J Gladney,                                  No. CV-17-00427-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   JT Shartle, et al.,
13                  Defendants.
14
15          The Court rules on the remaining discovery related issues. Discovery is closed,
16   (Order (Doc. 62), except where necessary to complete any discovery ordered herein.
17          Plaintiff’s Second Motion to Compel
18          Denied, as to requests for admissions related to Plaintiff having female physical
19   characteristics, for the reasons stated by the Defendant in the Response. Interrogatory 24
20   and Request for Admission 10 are not relevant to Plaintiff’s negligence claim. Defendant
21   shall answer the Requests for Admissions 11, 12, 13. It is relevant to the negligence claim
22   whether Defendant should have known that inmates were repeatedly being out-of-bound
23   on Plaintiff’s unit under the existing staffing levels and procedures.
24          Plaintiff’s Third Motion to Compel
25          Denied because Defendant admits that Plaintiff signed a “Notification of Central
26   Inmate Monitoring (CIM) Classification or Declassification for on or about June 28, 2016.
27   Whether there is a CIM’s assignment of separation from Powell is privileged, law
28   enforcement information, important to the security of the BOP facilities. It implicates a
 1   nonparty inmate’s rights under the Privacy Act. Most importantly, the existence of the
 2   CIMs, which is not disputed, does not go to prove Plaintiff’s state of mind, i.e., that he was
 3   scared of Terell Powell. Plaintiff is free to argue this based on the undisputed fact that he
 4   signed the June 28, 2016 CIMs notification.
 5          Plaintiff’s Motion for Sanctions
 6          Denied for the same reason the Court denied the Plaintiff’s Motion for Preliminary
 7   Injunction. (Order (Doc. ___) at 2-13.)
 8          Accordingly,
 9          IT IS ORDERED that the pending discovery motions (Docs. 54, 70, 75) are
10   DENIED, except the Second Motion to Compel (Doc. 54) is GRANTED IN PART for
11   Requests for Admissions 11, 12, and 13. Discovery is closed except for these answers.
12          IT IS FURTHER ORDERED that the Defendant’s Motion for Consolidated
13   Briefing (Doc. 83) and Motion to Extend Deadline for Defendant’s Dispositive Motion
14   (Doc. 86) are GRANTED, as follows:
15          1.     Defendant’s Response to Plaintiff’s Motion for Summary Judgment (Docs.
16   76-81) is consolidated to include a Cross-motion for Summary Judgment to be filed April
17   26, 2019.
18          2.     Plaintiff’s Combined Reply supporting his Motion for Summary Judgment
19   and Response to Defendant’s Cross-motion for Summary Judgment shall be due by May
20   31, 2019.
21          3.     Defendant shall file a Reply within 14 days of Plaintiff’s Reply/Response.
22          Dated this 19th day of April, 2019.
23
24
25
26
27
28


                                                  -2-
